IN THE SUPREME COURT OF THE STATE OF DELAWARE

TI-IELONIOUS R. LOVE, §
§ No. 6_56, 2014
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in
v. § and for Kent County
§
STATE OF DELAWARE, § Cr. ID No. 1306024587
§
Plaintiff Below, §
Appellee. §

Submitted: June 2, 2015
Decided: August 4, 2015

Before VALIHURA, VAUGHN and SEITZ, Justices.
0 R D E R

This 4‘h day of August 2015, upon consideration of the appellant’s
brief ﬁled under Supreme Court Rule 26(c), his defense counsel’s motion to
withdraw, and the appellee’s response, it appears to the Court that:

(1) On July 11, 2014, a Superior Court jury found the appellant,
Thelonious R. Love, guilty of three offenses, Home Invasion, Possession of
a Firearm during the Commission of a Felony, and Conspiracy in the Second
Degree. On October 29, 2014, the Superior Court sentenced Love to a total
of thirty years at Level V imprisonment, suspended after nine years for two

years at Level II probation. This is Love’s direct appeal.

(2) On appeal, Love’s defense counsel has ﬁled a brief and a
motion to withdraw under Supreme Court Rule 26(c) (“Rule 26(0)”).|
Defense counsel asserts that, based upon a complete and careﬁJl examination
of the record, there are no arguably appealable issues. Also, defense counsel
reports that Love did not submit any points for the Court’s consideration.
The appellee, State of Delaware, has moved to afﬁrm the Superior Court’s
judgment.

(3) When reviewing a motion to withdraw and an accompanying
brief under Rule 26(c), the Court must be satisﬁed that the appellant’s
defense counsel has made a conscientious examination of the record and the
law for arguable claims.2 The Court must also conduct its own review of the
record and determine whether “the appeal is indeed so frivolous that it may
be decided without an adversary presentation.”3

(4) In this case, having conducted “a full examination of all the

proceedings” and found “no nonfrivolous issue for appeal,”" the Court

 

' See Del. Supr. Ct. R. 26(0) (governing criminal appeals without merit).

2 Penson v. Ohio, 488 US. 75, 83 (1988); McCoy v. Court of Appeals Qf'l/Vixcrmsin, 486
US. 429, 442 (1988); Anders v. ('al'g'ﬁu'nia, 386 US. 738, 744 (1967).

3 Penmn v. Ohio, 488 vs. at s 1.
4 Id. at 80.

Ix.)

concludes that the appeal “is wholly without merit.” Also, the Court is

satisﬁed that Love’s defense counsel made a conscientious effort to examine

the record and the law and pmperly determined that Love could not raise a

meritorious claim on appeal.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to

afﬁrm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.